                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                    PENDLETON DIVISION




MINISTER TIMOTHY LUTHER McNAIR,

               Plaintiff,                                                   No. 2:17-cv-00116-SB
       v.
                                                                         OPINION AND ORDER
MAUREEN ROSSI, et al,

               Defendant.




MOSMAN,J.,

       On Febmary 5, 2019, Magistrate Judge Stacie F. Beckerman issued her Findings and

Recommendation (F&R) [69], recommending that this action be DISMISSED with prejudice for

failure to prosecute, that all pending motions be DENIED as moot, and that Plaintiff's In Forma

Pauperis (IFP) status be revoked. No objections were filed.

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any paiiy may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo dete1mination regarding those p01iions of the report or specified findings or

1 - OPINION AND ORDER
recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the

court is not required to review, de novo or under any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       Upon review, I agree with Judge Becke1man's recommendation and I ADOPT the F&R

[69] as my own opinion. This action is DISMISSED with prejudice, all pending motions are

DENIED as moot, and Plaintiffs IFP status is revoked.



       IT IS SO ORDERED.

       DATED this          day of February, 2019.




                                                             Chief United States District Judge




2 - OPINION AND ORDER
